DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 03/02/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radford (US 2010/0172033, art of record) in view of Block et al. (US 8,950,665, art of record).
Regarding claim 1, Radford teaches a terminal device (fig. 13), comprising: a main body (102) having a panel (150 and 156) that receives operations by a user; a cover (100) including a pair of side plates (108) that laterally sandwich the main body, wherein the pair of side plates having opposing surfaces (inner side of plates 108); and the pair of side plates of the cover extend downward below the panel (the two side edges of 108 extend downward below the 102, fig. 13).
Radford fails to teach the terminal is an automated teller machine and the opposing surfaces of the pair of side plates are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space as claimed.
However, Radford further teaches that the cover can be fitted to an automated teller machine ([0001] and [0044]).  Moreover, Block teaches an automated teller machine (ATM) (figs. 37 and 38) having a cover (430) including a pair of side plates (442) that cover a panel (436), such that portions of opposing surfaces (inner sides of 442) of the pair of side plates are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radford for the opposing surfaces are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space as taught by Block in order to arrive at the claimed invention.  Such modification would not involve any inventive features since it is a just a matter of design option for opposing surfaces of the pair of side plates.  Moreover, the cover of Radford can be applicable to the ATM as taught by Block is just a matter of intended use of the cover.  Furthermore, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Regarding claim 2, Radford as modified by Block teaches all subject matter claimed as applied above.  Both Radford and Block further teach wherein: the cover further has an upper plate (Radford: upper plate of 110.  Block: 484) covering the space including the panel from above; and wherein a length, in a depth direction, of a central portion of the upper plate is shorter than lengths of left and right end portion of the upper plate (Radford: fig. 13.  Block: fig. 43).
Regarding claim 3, Radford as modified by Block teaches all subject matter claimed as applied above.  Both Radford and Block further teach wherein the opposing surfaces are curved forward from the panel (Radford: fig. 13.  Block: fig. 38).
Regarding claim 4, Radford as modified by Block teaches all subject matter claimed as applied above.  Both Radford and Block further teach wherein the opposing 
Regarding claim 5, Radford as modified by Block teaches all subject matter claimed as applied above.  Both Radford and Block further teach wherein the side plates are translucent (Radford: [0010] and [0045].  Block: col. 38, lines 34-37).
Regarding claim 6, Radford, as shown in figure 13, teaches an embodiment having a cover (100) for a terminal device comprising a main body (102) having a panel (150 and 156) that receives operations by a user; wherein: the cover (100) including a pair of side plates (108) that laterally sandwich the main body, wherein the pair of side plates having opposing surfaces (inner side of plates 108); and the pair of side plates of the cover extend downward below the panel (the two side edges of 108 extend downward below the 102, fig. 13).
Radford fails to teach the terminal is an automated teller machine and the opposing surfaces of the pair of side plates are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space as claimed.
However, Radford further teaches that the cover can be fitted to an automated teller machine ([0001] and [0044]).  Moreover, Block teaches an automated teller machine (ATM) (figs. 37 and 38) having a cover (430) including a pair of side plates (442) that cover a panel (436), such that portions of opposing surfaces (inner sides of 442) of the pair of side plates are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radford for the opposing surfaces are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space as taught by Block in order to arrive at the claimed invention.  Such modification would not involve any inventive features since it is a just a matter of design option for opposing surfaces of the pair of side plates.  Moreover, the cover of Radford can be applicable to the ATM as taught by Block is just a matter of intended use of the cover.  Furthermore, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Regarding claim 7, Radford as modified by Block teaches all subject matter claimed as applied above.  Both Radford and Block further teach the cover having an upper plate (Radford: upper plate of 110.  Block: 484) covering the space including the panel from above; and wherein a length, in a depth direction, of a central portion of the upper plate is shorter than lengths of left and right end portion of the upper plate (Radford: fig. 13.  Block: fig. 43).
Regarding claim 8, teaches a terminal device (fig. 13) comprising: a main body (102) having an operation unit (150 and 156) that receives operations by a user; and a cover (100) including a pair of side plates (108) that laterally sandwich the main body, wherein the pair of side plates having opposing surfaces (inner side of plates 108); and 
Radford fails to teach the opposing surfaces of the pair of side plates are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space as claimed.
However, Block teaches a terminal (ATM) (figs. 37 and 38) having a cover (430) including a pair of side plates (442) that cover a panel (436), such that portions of opposing surfaces (inner sides of 442) of the pair of side plates are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space (inner sides of 442 are curved away from each other as shown in the figures) as claimed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radford for the opposing surfaces are curved away from each other towards an outside of a space including the panel and are formed as curved surfaces that, together enclose the space as taught by Block in order to arrive at the claimed invention.  Such modification would not involve any inventive features since it is a just a matter of design option for opposing surfaces of the pair of side plates.  
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Applicant traversed to the rejection by arguing that Radford and Block do not teach or suggest “wherein the opposing surfaces of the pair of side plates are formed as 
Radford teaches “the pair of side plates of the cover extend downward below the panel”.  See fig. 13 (the two side edges of 108 extend downward below the 102).  Moreover, the examiner only relied on Block for the teaching of “the opposing surfaces of the pair of side plates are curved away from each other towards an outside of a space including the panel” and are formed as curved surfaces that, together, enclose the space.  See figure 38 (the inner sides of 442 are curved away from each other and are formed as a curved surfaces).
Based on the above rationale, it is believed that the claims 1-8 are met by Radford and Block and therefore, the rejection is still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887